
	
		II
		112th CONGRESS
		2d Session
		S. 2143
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2012
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that paper which is commonly recycled does not constitute a qualified energy
		  resource under the section 45 credit for renewable electricity production.
		  
	
	
		1.Exclusion of paper which is
			 commonly recycled from definition of municipal solid waste
			(a)In
			 generalSection 45(c)(6) of
			 the Internal Revenue Code of 1986 is amended by inserting , except that
			 such term does not include paper which is commonly recycled after
			 (42 U.S.C. 6903).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this Act, in
			 taxable years ending after such date.
			
